ON REHEARING.
STRAUP, J.
10' A petition for rehearing is filed on the grounds that we erred in holding (1) that the plaintiff was entitled to go to-the jury on questions of alleged negligence independently of the congressional act, and (2) that the deceased was employed in interstate commerce. The first is based on this: That the congressional act “has superseded both the common and statutory law on the same subject.” That is, as we understand the contention, an employee of an interstate carrier, to recover for an injury alleged to have been inflicted by the negligence of such carrier, must predicate his action on that act; and, if he is not entitled to recover thereunder, he cannot recover at all. Or, *186putting it in other words, that the act deprives him of all common law rights of action, though the facts and circumstances alleged are such as to entitle him to sue either at common law or under statutory law. We cannot yield assent to that. The purpose of the act is not to abridge, but to enlarge, liability of interstate carriers. A case falling within that act of course may be predicated upon it. But if it does not fall within it, then may the injured employee pursue his common-law rights of action, if the facts and circumstances alleged are such as to enable him to sue either at common law or under statutory law. Any other conclusion leads to this: An employee of an interstate carrier, injured while engaged in purely local commerce through the negligence of such a carrier, would be deprived of all rights to recover. He could not recover under the act because he was not himself employed or engaged in interstate commerce. He could not recover at common law or under statutory law because the act, as is asserted, supersedes these. Surely Congress did not intend any such thing as that.
11,12 In this connection the further claim is made that the plaintiff presented and tried the case wholly on a theory predicated on the act, and for that reason is it asserted that, if she was not entitled to recover under that act, she was not entitled to recover at all. The record does not disclose any such theory. In the original complaint facts and circumstances are alleged which entitle plaintiff to recover under the act if the deceased was employed in interstate commerce within the meaning of the act; and, if he was not, the alleged facts and circumstances, nevertheless, are such as to entitle her to recover independently of the act. In the original complaint the plaintiff pleaded an Idaho statute permitting a recovery for.wrongful death. The defendant pleaded a later Idaho statute requiring among other things, the giving of notice “to the employer” within 150 days, and that no such notice was given. Then, on plaintiff’s motion, the paragraph of her complaint relating to the Idaho statute was stricken. The defendant then filed a new answer to “plaintiff’s amended complaint,” in which it denied the al*187leged negligence and pleaded assumption of risk, and contributory negligence, but did not plead the-Idaho statute. So neither the amended complaint nor the answer thereto contains any averments of, nor makes any reference to, any statute of Idaho, or to any other state or federal statute. Such amended complaint and the answer thereto superseded the original complaint and the original answer. Hence, by the pleadings on which the case-was tried and submitted no statute of Idaho, as stated in our original opinion, was either pleaded or put in evidence. When the paragraph of the complaint relating to the Idaho statute was stricken the complaint stood as though no such statute was pleaded, and the plaintiff left to invoke the presumption that the law of Idaho'was the same as the law of the forum. The defendnt still, if it desired to rely on an Idaho statute to overcome the presumption could have pleaded it and put it in evidence. It did neither. The court was required to administer and apply the law of the jurisdiction until the law of the situs was shown. The latter was neither pleaded nor shown, and hence the court was required to administer and apply the former. The law of the jurisdiction was the congressional act, if the deceased was engaged in interstate commerce within the meaning of that act; if he was not, or if that act for any other reason was not applicable and did not control the case, then the law of Utah, where-the common law- of England, so far as not repugnant to or inconsistent with the Constitution and laws of the United States or the Constitution and laws of this state, is “the rule of decision in all the courts of this state.” In our original opinion we pointed out that Utah statutes permit recovery for wrongful death and modified the common law as to the doctrine of fellow servants. Evidence' was adduced by both parties to show the facts and circumstances' of the accident, the manner in which the injury was inflicted, the business conducted by the defendant, the relation of the parties, and the employment of the deceased and the character of work performed by him. Upon that evidence the defendant requested a direction of the verdict in its favor. That mo*188tion was based, not only on tbe ground that the deceased was not, within the meaning of the congressional act, employed or engaged in interstate commerce, but also on the grounds that the deceased was guilty of contributory negligence, assumed the risk, and on the further ground of want of evidence, not to show negligence on the part of an agent or employee of the defendant, but to show that “the defendant was guilty of either of the negligent acts or omissions complained of in plaintiff’s complaint.” The motion thus specified grounds, and was broad enough to invoke a ruling directing a verdict, not only on the ground that the congressional act did not apply, because the deceased was not employed in interstate commerce, but also on the grounds, though he was not so employed, of contributory negligence, assumption of risk, and on the further ground that, even though there may be evidence to show negligence on the part of some agent or employee of the defendant, yet there was none to show that the defendant was guilty of negligence, or that there was any negligence for which it was legally responsible. And when the court granted the request and directed the verdict, it did not do so alone on the ground that the deceased was not employed in interstate commerce, but also on the grounds that he was guilty of' contributory negligence, and assumed the risk, and on the further ground that the defendant owed him no duty whatever, except to refrain from injuring him after discovering him on the track. We, therefore, think the record does not support the contention that the case was tried and submitted wholly on a theory predicated on the congressional act. Of course the plaintiff from beginning to end asserted, and the defendant denied, that the case is within the act. But it is shown the motion for a directed verdict was in fact made and granted, not only on the ground that the case is not within the act, but also on other grounds heretofore stated. We do not find anything on the record that the plaintiff by her pleadings, evidence, or otherwise, took a position that her right to recover was based only on the congressional act. To the contrary we find that the defendant, when it interposed its motion for a direction of the *189verdict, did not take such a position; nor did the court in ruling on the motion directing the verdict.
Now, as to the last ground — our holding that the deceased was employed in interstate commerce. We have given that ■question painstaking consideration. That is what divides us. Since courts all over the country,- both state and federal, so widely disagree on conclusions- as to when employees of interstate carriers are engaged or employed in interstate commerce, our disagreement is not-surprising. The petition as to this point presents nothing new. It- is but a re-argument of what heretofore was fully argued, considered, and determined. But we have again carefully considered it. We are still divided. We recognize much may be said on both sides ■of the question, but we think all has been said and presented that can be said or presented. We do not see wherein a rehearing can further aid us. So let the petition be denied and the record remitted.
McO'ABTY, C. J., concurs.